      Case
       Case1:19-cv-06847-PGG-DCF
            1:19-cv-06847-PGG-DCF Document
                                   Document32-1
                                            37 Filed
                                                Filed01/21/21
                                                      12/03/20 Page
                                                                Page12ofof67




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
KING JOSHUA,

                                      Plaintiff,
                                                                         PROTECTIVE ORDER
                          -against-
                                                                         19-cv-06847
PORT AUTHORITY OF NEW YORK AND NEW                                       (PGG) (DF)
JERSEY, PORT AUTHORITY POLICE
DEPARTMENT, LANDA FABIAN, ALICE RING,
JUAN VERA-CAROFILIS, SLAWOMIR WDOWIAK,
GREGORY EPPINGER, JOHN DOE,

                                      Defendants.
---------------------------------------------------------------------x

        WHEREAS, the parties to this Protective Order have agreed to the terms of this Order,

accordingly, it is ORDERED:

        WHEREAS, the parties in this action will be required to produce certain documents and

information that they may deem to be confidential or otherwise inappropriate for public

disclosure; and

        WHEREAS, the parties seek to ensure that the confidentiality of these documents and

information remain protected; and

        WHEREAS, good cause therefore exists for the entry of an order pursuant to Rule 26(c)

of the Federal Rules of Civil Procedure;


                                   THE COURT HEREBY ORDERS THAT:

        1.      As used herein, “Action” shall mean the Amended Complaint filed by plaintiff

Joshua against The Port Authority of New York and New Jersey, Port Authority Police

Department, Landa Fabian, Alice Ring, Juan Vera-Carofilis, Slawomir Wdowiak, Gregory

Eppinger, John Doe (Docket No. 19 CV 06847) (PGG (DF)).
     Case
      Case1:19-cv-06847-PGG-DCF
           1:19-cv-06847-PGG-DCF Document
                                  Document32-1
                                           37 Filed
                                               Filed01/21/21
                                                     12/03/20 Page
                                                               Page23ofof67




       2.      “Confidential Materials” shall mean (a) Port Authority Public Safety Department

(“PAPD”) personnel and disciplinary-related records, and records of investigations regarding the

conduct of Members of the Service of the PAPD conducted by the PAPD, the Civilian Complaint

Review Board, or other agencies, (b) plaintiff’s medical records, and (c) PAPD training materials

and general orders concerning PAPD policies, and (d) other documents and information that may

in good faith, during the pendency of this litigation, be designated “Confidential Material” by the

parties or the Court, except that such documents and information shall not be designated

“Confidential Materials” to the extent that they relate to the incident out of which this litigation

arises, and any investigations concerning same, not otherwise privileged, and/or information

obtained by the parties by subpoena or pursuant to the New York Freedom of Information Law

(“FOIL”), or are otherwise publicly available. The names and contact information of any non-

party witnesses may be designated as confidential, however.

       3.      As used herein, “Producing Party” shall mean the party requesting that a particular

document or the information contained herein be deemed confidential, and “Receiving Party”

shall mean any party who is not the “Producing Party”, as defined herein, for that document or

information.

       4.      A Receiving Party and that party’s attorneys shall not use Confidential Materials

produced in discovery in the Action for any purpose other than the evaluation, preparation,

presentation or settlement of claims or defenses in the Action.

       5.      A Receiving Party shall not disclose the Confidential Materials to any person other

than a party, an attorney of record for that party, or any member of the staff of that attorney’s

office, except under the following conditions:

       a.      Disclosure may be made for the purpose of preparing or presenting
               a party’s claims or defenses in the Action.



                                                 -2-
     Case
      Case1:19-cv-06847-PGG-DCF
           1:19-cv-06847-PGG-DCF Document
                                  Document32-1
                                           37 Filed
                                               Filed01/21/21
                                                     12/03/20 Page
                                                               Page34ofof67




       b.      Disclosure may also be made to an expert or consultant who has
               been retained or specially employed by a party’s attorneys in
               anticipation of litigation or preparation for trial of the Action, to a
               witness at a deposition or in preparation for testimony at a
               deposition or trial, or to the Court.

       c.      Before any disclosure is made to a person listed in subparagraph
               (b) above (other than to the Court or to a witness at a deposition),
               the Receiving Party shall produce each such person with a copy of
               this Protective Order, and such person shall consent in writing, in
               the form annexed hereto as Exhibit A, not be use the Confidential
               Materials for any purpose other than in connection with the
               prosecution, defense or settlement of the Action and not to make
               further disclosure of the Confidential Materials, except in
               testimony taken in the Action. A Receiving Party making such
               disclosure shall retain the signed consent and furnish a copy to the
               Producing Party and/or their attorney upon request at a deposition
               or immediately before trial, although the name of an expert that the
               Receiving Party does not intend to call as a trial witness may be
               redacted from such consent before it is produced.

       d.      Disclosure of medical records deemed “Confidential” under this
               Protective Order may also be made to any individual who provided
               the treatment described in the records or to a member of the staff
               of the hospital, doctor’s office, or medical provider where the
               treatment was rendered.

       e.      Others by consent. Other persons only by written consent of the
               Producing Party or upon order of the Court and on such conditions
               as may be agreed or ordered.

       6.     The Producing Party or its counsel may designate deposition exhibits or portions

of deposition transcripts as Confidential either by: (a) indicating on the record during the

deposition that a question relates to Confidential Materials, in which event the reporter will bind

the transcript of the designated testimony in a separate volume and mark it as “Confidential

Information Governed by Protective Order,” or (b) notifying the reporter and all counsel of

record, in writing, within 30 days after a deposition has concluded, of the specific pages and

lines of the transcript that are to be designated “Confidential,” in which event all counsel




                                                -3-
     Case
      Case1:19-cv-06847-PGG-DCF
           1:19-cv-06847-PGG-DCF Document
                                  Document32-1
                                           37 Filed
                                               Filed01/21/21
                                                     12/03/20 Page
                                                               Page45ofof67




receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that party’s counsel.

        7.    If a Receiving Party objects to the designation of any Confidential Materials as

confidential, they shall state such objection in writing to counsel for the Producing Party, and

counsel shall in good faith attempt to resolve such conflict. If the conflict cannot be resolved

among counsel, the objecting party shall, within 45 days of the initial objection, request the

Court to remove the designation. Any such materials or information shall be treated as

Confidential until the parties resolve the conflict or the Court issues its ruling regarding the

conflict.

        8.    Any party seeking to file papers with the Court that incorporate Confidential

Materials or reveal the contents thereof shall first make an application to the Court for

permission to file under seal the specific portions of those papers disclosing Confidential

Materials and shall indicate whether any other party objects to that request. No materials shall be

filed under seal unless the Court has issued an order approving the filing, in which event the

filing shall follow the District Court rules applicable to filing under seal.

        9.    Nothing in this Protective Order shall be contained to limit a Producing Party’s use

of its own Confidential Materials in any manner, or to limit the use of Confidential Materials or

their contents to the extent that they are publicly available or have been provided to a party

through other lawful means, such a FOIL request.

        10.   The Protective Order will survive the termination of the litigation and will

continue to be binding upon all persons to whom Confidential Materials are produced or

disclosed. All documents or information that have been deemed confidential pursuant to this




                                                  -4-
     Case
      Case1:19-cv-06847-PGG-DCF
           1:19-cv-06847-PGG-DCF Document
                                  Document32-1
                                           37 Filed
                                               Filed01/21/21
                                                     12/03/20 Page
                                                               Page56ofof67




order, including all copies and non-confirming copies thereof, shall not be used by the Receiving

Party for any purpose without prior to Court approval.

       11.    The Court will retain jurisdiction over all persons subject to this Protective Order

to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof. Additionally, the Court reserves the right, in its sole discretion, to modify

this Protective Order at any time.



King Joshua                                            Cheryl N. Alterman
Plaintiff Pro Se                                       Attorney for Defendants
390 9th Avenue                                         Port Authority Law Department
Suite 200                                              4 World Trade Center, 24th Floor
New York, New York                                     150 Greenwich Street
                                                       New York, New York 10007
___________________
Atara Miller
Hannah Cho
Emily Scarisbrick
MILBANK LLP
55 Hudson Yards
New York, NY 10001-2163
Tel: (212) 530-5000
Fax: (212) 822-5442

____________________
David Macrou
MILBANK LLP
1850 K Street, NW, Suite 1100
Washington, D.C. 20006
Tel: (202) 835-7516

Pro Bono Attorneys for Pro Se Plaintiff

                                                 SO ORDERED:           1/21/2021



                                                 By:
                                                       Judge Debra --
                                                                   C.
                                                                    -- Freeman

                                                      DEBRA FREEMAN, U.S. Magistrate Judge

                                                -5-
     Case
      Case1:19-cv-06847-PGG-DCF
           1:19-cv-06847-PGG-DCF Document
                                  Document32-1
                                           37 Filed
                                               Filed01/21/21
                                                     12/03/20 Page
                                                               Page67ofof67


                                          EXHIBIT A



       The undersigned hereby acknowledges that they have read the Protective Order issued in

this action entitled King Joshua v. The Port Authority Of New York & New Jersey, Port Authority

Police Department, Landa Fabian, Alice Ring, Juan Vera-Carofilis, Slawomir Wdowiak,

Gregory Eppinger, John Doe, 19 CV 06847 (PGG) (DF), and understands the terms thereof. The

undersigned agrees not to use the Confidential Materials defined therein for any purpose other

than as permitted by the Protective Order and will not further disclose the Confidential Materials

except in testimony taken in this case.



       ___________________                                  _____________________
             Date                                                 Signature



                                                            ______________________
                                                                  Print Name
